Citation Nr: 1102694	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD) with major depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for PTSD rated 30 percent, effective April 29, 2003.  In 
September 2010, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  At the hearing the Veteran submitted additional 
evidence with a waiver of RO consideration.            

The Veteran had also initiated an appeal in the matter of service 
connection for GERD.  In a September 17, 2009 dated VA Form 9 he 
limited his appeal to the matter of the rating for psychiatric 
disability, and at a brief pre-hearing conference in September 
2010 it was also clarified that that was the only matter on 
appeal.  Hence, that is the only matter that will be addressed 
herein.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.  

At the September 2010 Travel Board hearing the Veteran's 
representative asserted that the most recent VA outpatient 
psychiatric treatment records associated with the claims file 
were from 2007, and requested that updated treatment records be 
secured for the record.  A review of the claims file revealed 
records as recent as in May 2009.  Regardless, the records show 
that the Veteran is seen at the VA mental health clinic on a 
regular recurring basis, and was scheduled for follow-up six 
weeks after the May 2009 appointment.  Accordingly, there is 
notice that pertinent records that are constructively of record 
are outstanding.   Such records must be secured. 

Furthermore, the more recent records associated with the claims 
file show that the Veteran's psychiatric disability picture may 
be in a state of flux, as his psychotropic medications were being 
adjusted.  Consequently, a contemporaneous psychiatric evaluation 
to assess the Veteran's mental health disability picture is 
necessary.

Notably, in a claim involving the initial rating assigned with a 
grant of service connection, "staged" ratings may assigned if 
warranted by facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of the complete clinical records of all VA 
treatment the Veteran has received for 
psychiatric disability since May 2009.

2.	The RO should then arrange for the Veteran 
to be examined by an appropriate 
psychiatrist or psychologist to assess the 
current severity of his PTSD with major 
depression.  The Veteran's claims file and 
a copy of 38 C.F.R. § 4.130 (and 
specifically the General Rating Formula 
for Mental Disorders) must be provided to 
the examiner for review (and the findings 
reported must include the presence or 
absence (and severity and frequency) of 
each symptom in the criteria for ratings 
above 30 percent.  The examiner must 
specifically comment on the nature and 
extent of any impairment of occupational 
and everyday function due to the PTSD 
symptoms found.  The examiner must explain 
the rationale for all opinions offered.   

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

